NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30064

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00188-JLR-2

 v.
                                                MEMORANDUM*
AMBER HEILMAN-BLANTON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Amber Heilman-Blanton appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon her second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Heilman-Blanton contends that the district court erred by failing to explain



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the sentence adequately. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court sufficiently explained its reasons for

imposing a sentence one month above the Guidelines range, including Heilman-

Blanton’s history of noncompliance and her unsuitability for supervised release.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

Moreover, contrary to Heilman-Blanton’s contention, the district court did not rely

on impermissible sentencing factors. See 18 U.S.C. § 3583(e); United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

      Heilman-Blanton also contends that the sentence is substantively

unreasonable in light of the alleged procedural errors and her struggles with

substance abuse. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     19-30064